Citation Nr: 1624882	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  10-05 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to March 15, 2013, and in excess of 30 percent thereafter for traumatic brain injury (TBI) with post-traumatic headaches and photosensitivity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel

INTRODUCTION

The Veteran served on active duty from October 2000 to October 2004.  He is the recipient of the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted service connection for TBI with post-traumatic headaches and photosensitivity and assigned an initial rating of 10 percent, effective April 24, 2008.

During the course of the appeal, a February 2014 rating decision increased the Veteran's initial rating for his TBI residuals to 30 percent, effective March 15, 2013.  As the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the Board has characterized the issue as shown on the first page of this decision. 

In August 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript is associated with the record.  Additionally, in December 2014, the Board remanded the matter for further development and it now returns for final appellate review.  

This appeal was processed using the VBMS and Virtual VA paperless claims processing systems.  


FINDINGS OF FACT

1.  Prior to October 23, 2008, the Veteran's TBI was productive of various subjective complaints, but did not result in neurological disabilities or multi-infarct dementia.

2.  As of October 23, 2008, the Veteran's greatest impairment from his TBI are his subjective symptoms, which has an assigned the highest facet level score of "2" in the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table; his TBI residuals did not result in neurological disabilities or multi-infarct dementia.

3.  The Veteran did not have migraine headaches with characteristic prostrating attacks occurring on an average of once per month prior to October 23, 2008; and he has not had headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability since October 23, 2008.


CONCLUSIONS OF LAW

1.  Prior to October 23, 2008, the criteria for an initial rating in excess of 10 percent for TBI with post-traumatic headaches and photosensitivity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.25, 4.124a, Diagnostic Code 8045 (2008, 2015).

2.  As of October 23, 2008, the criteria for an initial rating of 40 percent, but no higher, for TBI with post-traumatic headaches and photosensitivity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.25, 4.124a, Diagnostic Code 8045 (2008, 2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Such notice applies to all five elements of a service connection claim, to include 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).	

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his TBI residuals from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for his TBI residuals was granted and an initial rating was assigned in the May 2009 rating decision on appeal. Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained.  The Veteran's service treatment records and post-service VA treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also provided VA examinations in January 2009, March 2009, November 2012, and July 2015.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Thus, VA's duty to assist has been met.

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in August 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the August 2014 hearing, the undersigned noted the issues on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected residuals of a TBI was solicited, to include the type and frequency of the symptoms he experiences as a result of such disability, as well as the impact such have on his daily life and employment.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, as a result of the Veteran's testimony, the Board determined that further evidentiary development was necessary, to include obtaining additional VA treatment records and providing an additional VA examination.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Furthermore, Board finds there has been substantial compliance with the Board's December 2014 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  In this regard, in December 2014, the matter was remanded in order to obtain updated VA treatment records and afford the Veteran a contemporaneous VA examination so as to determine the nature and severity of his TBI residuals.  Thereafter, additional VA treatment records dated through February 2015 were obtained and the Veteran was afforded appropriate VA examinations in July 2015.  Therefore, the Board finds that there has been substantial compliance with the Board's December 2014 remand directives, and no further action in this regard is necessary.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

In correspondence dated in April 2008, the Veteran requested service connection for traumatic brain injury residuals, including headaches, and in a rating decision issued in May 2009 the RO granted service connection for a TBI with post-traumatic headaches and photosensitivity with a rating of 10 percent; service connection for vertigo with a rating of 10 percent; and service connection for tinnitus (claimed as ringing in ears), also with a rating of 10 percent.  Each of these awards was effective April 24, 2008.  Ultimately, the Veteran only perfected an appeal as to the issue pertaining to the propriety of the initially assigned rating for his TBI with post-traumatic headaches and photosensitivity.  In a rating decision issued in February 2014, the RO increased the rating assigned for the Veteran's TBI with post-traumatic headaches and photosensitivity to 30 percent, effective March 15, 2013.   

The Veteran's TBI with post-traumatic headaches and photosensitivity disability has been rated under Diagnostic Code 8045 throughout the appeal period.

Governing Laws & Regulations

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities. 38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluations assigned, consideration of the evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Effective October 23, 2008, during the pendency of this appeal, VA amended the Schedule for Rating Disabilities by revising that portion of the Schedule that addresses neurological conditions and convulsive disorders.  See 73 Fed. Reg. 54,693-706 (Sept. 23, 2008).  The effect of this action is to provide detailed and updated criteria for evaluating residuals of TBI.  These amendments revise 38 C.F.R. § 4.124a, Diagnostic Code 8045, and are effective October 23, 2008.  These amendments apply to all applications for benefits received by VA on or after October 23, 2008.  

When, as here, the governing laws or regulations change during the pendency of an appeal, the most favorable version generally will be applied.  This determination depends on the facts of each case.  Whichever version applies, all evidence on file must be considered, but the amended version shall apply only prospectively to periods from and after the effective date of the amendment.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  The prior version shall apply to periods preceding the amendment but may also apply after the effective date of the amendment.  VAOGCPREC 3-2000 (Apr. 10, 2000).  See also 38 C.F.R. § 3.114. 

A Veteran whose residuals of TBI were rated by VA under a prior version of 38 C.F.R. § 4.124a, Diagnostic Code 8045, may request review under the new rating criteria, irrespective of whether his disability has worsened since the last review.  VA will review that Veteran's disability rating to determine whether the Veteran may be entitled to a higher disability rating under Diagnostic Code 8045.  A request for review pursuant to this Note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 C.F.R. § 3.114, if applicable.  See Schedule for Rating Disabilities; Evaluation of Residuals of TBI, Diagnostic Code 8045, Note (5).

In this case, the Veteran's claim for an increased rating for TBI residuals was received in April 2008; six months prior to October 23, 2008, the effective date of the amended rating criteria of Diagnostic Code 8045.  Accordingly, the Board will consider both the old and new rating criteria.  For the period prior to October 23, 2008, only the old rating criteria for brain disease due to trauma may be applied.  Conversely, from October 23, 2008, the revised criteria for TBI residuals may also be applied if they are more beneficial to the Veteran.  

Under the provisions of Diagnostic Code 8045 in effect prior to October 23, 2008, purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., associated with the injury were rated under the diagnostic code specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8207).  38 C.F.R. § 4.124a.  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, were rated 10 percent and no more under Diagnostic Code 9304, and could not be combined with any other rating for a disability due to brain trauma.  Finally, ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 were not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (as in effect prior to October 23, 2008).

Effective October 23, 2008, the criteria at 38 C.F.R. § 4.124a, Diagnostic Code 8045 were amended to provide for evaluation of the three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI); emotional/behavioral; and physical.  Each of these areas of dysfunction may require evaluation. 

Ratings for cognitive impairment and other residuals of traumatic brain injury not otherwise classified are based on a table of 10 important facets related to cognitive impairment and subjective symptoms.  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is "total," then the overall percentage evaluation is based on the highest facet.  A 70 percent evaluation is assigned if "3"is the highest level of evaluation for any facet.  If the highest level of evaluation for any facet is "2," then the appropriate disability rating is 40 percent.  A 10 percent rating is warranted when the highest level of evaluation for any facet is "1"; and a noncompensable (0 percent) rating is assigned when the level of the highest facet is "0."  38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008).).

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment should be evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, are evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headaches or Meniere's disease, even if that diagnosis is based on subjective symptoms, should be separately rated, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id. 

Emotional/behavioral manifestations are rated under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id. 

Physical (including neurological) manifestations are rated based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions. Id.  

The preceding types of physical manifestations does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine each separately rated condition under § 4.25.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id. 

The need for special monthly compensation is to be considered for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  Id. 

The "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity. The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total, "assign the overall percentage evaluation based on the level of the highest facet as follows:  0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.  Id. 

In cases where there is an overlap of manifestations of conditions listed under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code, one evaluation shall be assigned based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.  38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (1), effective October 23, 2008.  Under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table, the level of impairment of subjective symptom facets are rated as follows: 

Level zero (0 percent) reflects subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level are mild or occasional headaches and/or mild anxiety.  

Level 1 (10 percent) is assigned where three or more subjective symptoms mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, and/or hypersensitivity to light.  

Level 2 (40 percent) is assigned for three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are marked fatigability, blurred or double vision, and/or headaches requiring rest periods during most days.  38 C.F.R. § 4.124a, Diagnostic Code 8045, effective October 23, 2008.  

Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (2), effective October 23, 2008.  

"Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (3), effective October 23, 2008.  

The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.  38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (4), effective October 23, 2008.   

The rating assigned is based on the highest level of severity for any facet of cognitive impairment and other residuals of TBI not otherwise classified, as determined on examination.  Only one evaluation is assigned for all the applicable facets.  A higher evaluation is not warranted unless a higher level of severity for a facet is established on examination.  Physical and/or emotional/behavioral disabilities found on examination that are determined to be residuals of TBI are rated separately.  Id.

Diagnostic Code 8100 provides for evaluation of migraine headaches.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under Diagnostic Code 8100, a 10 percent rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in 2 months over last several months.  Id.  A 30 percent rating for migraine headaches is warranted where there are characteristic prostrating attacks occurring on an average once a month over last several months.  Id.  A maximum rating of 50 percent is warranted for headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id. 

Factual Background

During a November 2008 VA TBI consult the Veteran complained of daily bilateral temporal lobe headaches made worse by sun and resolved with Tylenol 500mg.  He also complained of difficulty remembering names, dates, and appointments; difficulty with concentration/poor focus; photophobia; tinnitus; and feeling off balance.  Neurologic testing in November 2008 found the Veteran to be oriented times four with no cranial, motor strength, deep tendon, sensory, balance, coordination, proprioception, or gait impairment.  

On VA TBI examination in January 2009, the Veteran complained of headaches and sensitivity to bright lights, and of numbness in his toes and fingers.  He denied any insomnia, mood swings, anxiety, depression, malaise, or cognitive or executive problems.  He reported that he was working 50 hours per week.  He did not report sleep impairment.  Mental status examination found the Veteran oriented to person, place, and time, with no impairment of thought processes or communication, but he did complain of memory loss and impairment.  Rate and flow of speech were within normal limits and logical; and there were no delusions or hallucinations; no inappropriate obsessive or ritualistic behaviors; no history of panic attacks; and no impairment in impulse control.  His score on the SLUMS was 19 out of 30, and his TOMM score was lower than 45; which the examiner stated strongly suggested that the Veteran was malingering and not giving his best effort on the examination.  

The examiner explained that, because of the lack of effort on evaluation, he was unable to determine if there was any cognitive disorder not otherwise specified, and noted that the Veteran had a lifestyle that did not suggest cognitive disorder.  He pointed out that the Veteran was working full-time and missed no work, and was under no administrative actions at his work.  The examiner also noted that the Veteran had important relationships such as a girlfriend that he enjoyed, and reiterated that the Veteran had been employed, gainfully and consistently, ever since his 2004 separation from service.  According to the examiner, none of these behaviors would be consistent with a cognitive disorder not otherwise specified.  

The examiner then averred that, as to subjective symptoms, because of a lack of validity of his effort, there could be no valid assessment of the Veteran's subjective symptoms.  The examiner also noted that the Veteran had reported some neurobehavioral effects of a very minor nature, saying that he was sometimes saying things to his girlfriend that he recognized were mean, but concluded that for the most part, at work, he was having no problems whatsoever; "therefore, neurobehavioral effects would be zero."  The examiner further noted that the Veteran had reported some memory and attention, concentration, and executive functioning difficulties, but concluded that his effort on testing suggested lack of effort and "therefore, the score would be 1 for memory, attention, concentration, and executive functioning."  The examiner also concluded that as the Veteran was always oriented to person, time, place, and situation, "therefore, the score would be zero;" that as the Veteran's judgement was normal, "therefore, the score would be zero;" that the Veteran's visual spatial orientation was normal and "the score would be zero;" and that the Veteran's social interaction was routinely appropriate and "the social interaction score would be zero."

On VA brain examination in March 2009, the Veteran complained of daily bi-frontal, bi-parietal, and sometimes bi-occipital headaches that he said were sometimes aching, sometimes throbbing in nature, and were accompanied by nausea, dizziness, blurred vision, and both photo- and phonosensitivity.  He added that they were generally not incapacitating.  In addition to headaches, he reported that he became dizzy about twice a day but had not had any falls.  He further averred that he felt more photosensitive and phonosensitive than he used to, particularly if he was amidst high-pitched noises.  He complained of high-pitched ringing in his ears every day, sometimes lasting for hours, worse during the quiet of night.  He also complained of intermittent lightheadedness when he first stood up; and of intermittent numbness and tingling in his fingers and toes, particularly in the right arm.  

Physical examination found normal gait, heel walking, toe walking, and squatting, and only very mild difficulties with tandem gait.  Neurologic examination found the Veteran with some dizziness after turning around in a circle twice but he did not lose his balance.  The Veteran also became dizzy during the cranial nerve examination and complained of blurred vision with extraocular movements.  According to the examiner, there was jerky pursuit with slow convergence; otherwise, cranial nerves II-XII were intact.  Deep tendon reflexes were 2+ and symmetric in the upper and lower extremities with toes downgoing bilaterally.  Hoffmann's was negative bilaterally, and there was 5/5 strength in the bilateral shoulder abductors, elbow flexors, elbow extensors, wrist extensors, first dorsal interossei, hip flexors, knee extensors, ankle dorsiflexors, extensor hallucis longus, and hamstrings.  Sensation was intact to pinprick and light touch throughout the upper and lower extremities.  Finger-to-nose, heel-to-shin, and rapid alternating movements were also intact bilaterally.  The cervical paraspinals were mildly tender to palpation and mildly to moderately tight bilaterally.  

The diagnostic impression was mild traumatic brain injury with residual post-traumatic headaches with a migrainous component; intermittent vertigo; photosensitivity; tinnitus; and cognitive complaints.  Subjective symptoms were rated a 1. The examiner added that motor activity was normal; communication was 0; and level of consciousness was normal.

On VA general medical/ Gulf War guidelines examination in June 2011, the Veteran complained of significant physical and mental fatigue, including difficulty concentrating and remembering meeting people.  The examiner observed the Veteran to be oriented times three with appropriate affect, mood, judgment, and behavior.  Physical examination found normal posture and gait with no ambulatory aids.  Head and face were normocephalic with no facial deformities.  Eyes (external) were normal, pupils were reactive to light, fundi were clear, extraocular movements and visual fields were intact, and distant and near vision was normal.  External ear canals were patent with tympanic membranes intact and hearing grossly intact; and there was no objective finding of tinnitus.  Cranial nerves, deep tendon reflexes, and sensation (to light touch, vibration, temperature) were all intact, and there was 5/5 motor strength in all four extremities.  Diagnosis was chronic fatigue syndrome.  In a rating decision dated in May 2012 the RO granted service connection for chronic fatigue syndrome with a noncompensable rating, effective March 3, 2011; and in a rating decision dated in September 2012 the RO increased the rating to 60 percent based on debilitating fatigue and cognitive impairments, including inability to concentrate, forgetfulness, and confusion, effective March 3, 2011.

On VA TBI examination in November 2012, Veteran reported that he had had two episodes of "eyes rolling back while someone was talking to him" in the last year, but denied any seizures since the 2009 examination or any evaluation, workup, or treatment for TBI.  He also complained of tinnitus, which he said began with the in-service blast; and of photosensitivity, which he managed with task light and transition lenses.  He also reported that he took Meclizine for his imbalance and vertigo.  The examiner noted that there was no documented treatment of a vestibular disorder, and that an evaluation in January 2012 had found adequate cognitive function and no neurologic limitation.  

According to the VA examiner, the Veteran's motor activity was normal; he was able to communicate and comprehend spoken and written language; his consciousness was normal; and MRI and laboratory tests were normal.  Cranial nerves I-XII testing found the Veteran able to identify two separate smells; intact visual fields, with discs flat with normal retinal vasculature; PERRLA [pupils equal, round, react to light, accommodation] and extraocular movements intact without nystagmus or midline shift; light touch sensation intact over the temples, cheek, and jawline, and symmetric masseter bulk; symmetric facial expression in puffing out cheeks and raising eyebrows; intact hearing of fingers rubbing bilaterally; clear speech with symmetric palatal elevation; symmetric upper trapezii and SCM strength; and tongue midline without fasciculations or atrophy.  Muscle tone was normal, and deep tendon reflexes were 2+ and symmetric.  Sensation was intact to vibration, light touch and proprioception, and there was 5/5 strength in the bilateral upper and lower extremities without evidence of atrophy.  Toes were downgoing; heel, toe, and heel-to-toe walking was intact; Romberg was negative; and finger-to-nose and heel-to-shin coordination was intact without dysmetria.  Written communication was also intact.  

The examiner concluded that the Veteran's only TBI residual was post traumatic headaches; and averred that the Veteran's TBI residuals did not impact his ability to work.

On VA headaches examination in November 2012, the Veteran complained of regularly occurring throbbing occipital frontal headaches with intensified photosensitivity at the rate of 4 out of 5 days, lasting for hours until he took Tylenol.  He also complained of increasing numbing of the fingers with the headaches.  The examiner concluded that the Veteran's headaches were not prostrating and did not impact his ability to work.

On VA psychiatric examination in November 2012, the examiner noted that the Veteran's most recent reported concussive experience was in 2004, and averred that the Veteran "would have been well stabilized by 2005 and any effects that would seem to be a cognitive-like dysfunction would be due to emotional issues and not due to a head injury."  Clinical assessment found no impairment of memory related to TBI; no impairment of judgment, social interaction, orientation, or visual spatial orientation; and no neurobehavioral effects; and the examiner stressed that any complaints, including insomnia, memory deficits, and behavioral deficits were not due to TBI but were instead related to the Veteran's PTSD.  The examiner added that the Veteran "has moderate problems due to emotional issues, but none of the GAF lowering is due to cognitive disorder."    

On VA migraine headaches examination in March 2013, the Veteran complained of throbbing frontal headaches with photophobia, aura, and prostration, which he said had increased in frequency and were now daily.  He stated that he needed glasses and tinted lenses, and that his headaches precluded many activities because he had to lie down in a darkened room during the episodes.  He reported that his treatment regime include Tramadol and Verapamil, and Zolpidem for sleep; and stated that he rarely drove due to his headaches and medication.  According to the examiner, the Veteran's need to retreat to a dark room and sleep during his daily headaches would render gainful employment unlikely.

At his August 2014 Board hearing the Veteran testified that he was having about 4 prolonged headaches a day, lasting for about 20 minutes each.  He testified that, if they occurred while he was working, he would go to a break room and relax and sit until he could function.  See Board Hearing Transcript, p. 3.  He also complained of sensitivity to light/sunlight (Transcript, p. 8); numbness in all of his extremities that he felt was caused by his TBI (Transcript, p. 4); and seizures, which he said had stopped (Transcript, p.11).  

On VA TBI examination in July 2015, the examiner, a neurologist, noted that the Veteran had been impacted by explosions while in Iraq with ensuing loss of consciousness, and averred that it is at least as likely as not that the Veteran had two mild TBIs while deployed to Iraq.  During the examination, the Veteran complained of headaches with nausea, vomiting, photophobia, phonophobia, and changes in vision; bilateral intermittent tinnitus; and of loss of balance/feeling as if he were falling, i.e., like movement continued when he stopped or turned his head, and an electric shock going through his body to his toes, which the examiner diagnosed as vertigo.  The Veteran denied a history of seizures, to which the examiner agreed, noting that a diagnosis of seizures due to TBI was not warranted since there was no record of seizures within a reasonable timeframe after the TBI, and no significant brain involvement with TBI such as a penetrating TBI.  

In addition to headaches, the Veteran complained during the July 2015 VA examination of a diminished sense of smell for a "couple years now."  He also complained of intermittent numbness in his extremities on a steady basis since his 2004 return from Iraq, which he described as feeling like the extremity was asleep, and said that he was unable to use the affected extremity during these episodes.  According to the examiner, the Veteran's loss of sense of smell is not due to his TBI because it started well after his TBI.  The examiner also determined that the Veteran's numbness/sensory changes was not related to his TBI, explaining that numbness and sensory changes from a mild TBI such as the Veteran's would be rare, and given the intermittent nature of the symptoms, this would make numbness in the upper and lower extremities less likely than not due to TBI.  

With regard to the assessment of the facets of TBI-related cognitive impairment and subjective symptoms of TBI, the Veteran's motor activity was normal, he was able to communicate by spoken and written language and to comprehend spoken and written language; and his consciousness was normal.  However, with regard to subjective symptoms, the examiner found that the Veteran had three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships. 

Neurological testing during the July 2015 VA examination found "NAD," and there was "no aphasia, no dysarthria, no dysphagia, no hypophonia" in speech.  Cranial nerves I-XII testing found diminished smell (which the examiner reiterated was not due to TBI); PERRLA and intact extraocular movements, smooth pursuits, and no nystagmus; sensation intact in all three distributions; facial strength intact and symmetric; hearing intact to finger rub bilaterally; palate midline with intact elevation; SCMs intact bilaterally; and tongue midline with intact movement.  Deep tendon reflexes were 2/2 and Babinski was downgoing bilaterally.  Sensation was intact to light touch, pinprick, temperature, and vibration in all four extremities, and there was 5/5 strength in the bilateral upper and lower extremities without evidence of atrophy.  Romberg was negative; finger-to-nose, heel-to-shin, and tandem gait coordination were intact; and gait was casual and intact with no assistive device, ataxia, or paralysis present.  The examiner also noted that an MRI of the brain in 2008 had been normal.  

On VA headaches examination in July 2015, the Veteran complained of head pain bifrontally and in the back of the head of a severity of 7/10 on average, occurring 4 days per week and lasting for 2 hours.  He described the headaches as sharp when frontal, and dull when they occurred posteriorly.  He also complained of prostrating headaches every 1-2 weeks, during which he would call off sick and retreat to a dark room.  He stated that his headaches were accompanied by nausea, vomiting, sensitivity to light and sound, and changes in vision, and that his medication regime consisted of Tylenol.  He also reported that he was currently working, full-time, in a warehouse.  The examiner noted that an MRI of the brain was normal.  According to the examiner, the Veteran does not have prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability, but "would need a flexible schedule to accommodate his prostrating headaches, reported to be occurring once every week to two weeks, lasting for a 'couple hours.'"

The Veteran was also afforded a VA tinnitus examination in July 2015, which was done by a neurologist.  The diagnosis was tinnitus, which the examiner stated was at least as likely as not due to TBI.  As stated before, the Veteran is already service-connected for tinnitus.  See May 2009 rating decision.

The Veteran was also afforded a VA ear/vestibular examination in July 2015, during which he complained of a sensation of the floor falling out from beneath him, forcing him to sit down.  He reported that he took Mexclizine as needed for vertigo, which he said was every other week.  He also complained of hearing loss in his right ear, which the examiner determined was not related to the Veteran's vertigo.  Physical examination found normal external ears, canals, and tympanic membranes.  Gait was normal and Romberg test was negative.  Dix-Hallpike test for vertigo was normal; there was no vertigo or nystagmus during test.  Limb coordination was also normal, and there were no neoplasms or metastases.  Diagnosis was central vertigo due to TBI, which the examiner averred would impact the Veteran's ability to work if he were to have an episode of vertigo while working, such as with dangerous machinery or at heights.  As stated before, the Veteran is already service-connected for vertigo.  See May 2009 rating decision.

The Veteran was also afforded a VA psychiatric examination in July 2015, which returned diagnoses of PTSD with intrusions/re-experiencing, avoidance, arousal, and negative emotions/cognitions symptoms; alcohol use disorder; and ADHD, with history of attention, concentration, focus, and education difficulty.  The examiner averred that there was overlap of the concentration difficulties.  He also averred "cognitive complaints are due to TBI; no other symptoms attributable to TBI."

In addition to the foregoing, the Veteran was afforded a VA "eye conditions" examination in July 2015, during which the Veteran reported that he did not wear glasses until after his traumatic brain injuries, and that he sees just fine with his current glasses.  The examiner noted that the Veteran had light sensitivity which began just after his traumatic brain injuries, and that the Veteran wore prescription sunglasses outside and usually also inside.  He further noted that the Veteran did not use any eyedrops and had not had any surgery on his eyes, and did not have any direct eye injuries when he had his traumatic brain injuries.  Physical examination found uncorrected distance vision of 20/70 in the right eye and 20/100 in the left eye; uncorrected near vision of 20/40 or better in both eyes; and corrected near and distance vision of 20/40 in both eyes.  Pupils were round and reactive to light, and there was no pupillary defect, astigmatism, or diplopia.  Lids, lashes, conjunctiva, corneas, anterior chambers, irises, lens, and fundi were normal; and there was no visual field defect; but there was mild sensitivity to light which the examiner, an Ophthalmology Consultant, averred was "as likely as not, due to traumatic brain injuries because of time of onset and because light sensitivity is a known complication of a traumatic brain injury."  The examiner added that the Veteran's eye condition did not impact the Veteran's ability to work.

Analysis

Based on the lay and medical evidence of record, the Board finds that the Veteran's service-connected TBI has been productive, throughout the appeal period, of residual headaches, blurred vision, photosensitivity, phonosensitivity, and cognitive complaints.  Furthermore, while the Veteran has tinnitus and vertigo as a result of his TBI, he has already been separately service-connected for such disabilities.  Consequently, they may not support an evaluation under Diagnostic Code 8045 as such would be tantamount to pyramiding.  Specifically, the Veteran is already separately service-connected for tinnitus (under Diagnostic Code 8045-6260), and for vertigo (under Diagnostic Code 8045-6204), and VA regulations prohibit the evaluation of the same "disability" or the same "manifestations" under various diagnoses.  See 38 C.F.R. § 4.14.  

For the entire appeal period, the Board finds that the Veteran is not entitled to a higher initial rating under Diagnostic Code 8045 as in effect prior to October 23, 2008, as the Veteran does not have a diagnosis of multi-infarct dementia associated with his brain trauma or a diagnosis of a purely neurological disability.  In this regard, his MRIs have been normal throughout the appeal period.  Furthermore, prior to October 23, 2008, the Veteran's purely subjective complaints, to include headaches, associated with his TBI were rated as 10 percent and no higher under Diagnostic Code 9304.  Consequently, the Board finds that the Veteran is not entitled to higher initial ratings under Diagnostic Code 8045 at any time pertinent to the appeal, to specifically include entitlement to an initial rating in excess of 10 percent prior to October 23, 2008. 

As of October 23, 2008, the Board resolves all doubt in his favor, and finds that, under the revised Diagnostic Code 8045, a 40 percent rating for his residuals of a TBI is warranted.  As indicated previously, such residuals are rated with regard to the level impairment associated with each facet of cognitive impairment and other residuals of TBI not otherwise classified.  Specifically, such facets include memory, attention, concentration, executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness.  

With regard to the Veteran's cognitive complaints, the Board observes that, while a November 2012 VA examiner found that any such complaints, including insomnia, memory deficits, and behavioral deficits, were not due to TBI but were instead related to the Veteran's PTSD, the July 2015 VA examiner determined that the Veteran's cognitive complaints are due to his TBI.  Furthermore, the Veteran is already being compensated for cognitive impairments such as inability to concentrate, forgetfulness, and confusion, and memory loss via his service-connected chronic fatigue syndrome disability (Diagnostic Code 8863-6354) as of March 3, 2011, and PTSD (Diagnostic Code 9411) for the entire appeal period, respectively.  As indicated previously, VA regulations prohibit the evaluation of the same "disability" or the same "manifestations" under various diagnoses.  See 38 C.F.R. § 4.14.   

Regardless, even if considering the Veteran's cognitive impairment as associated with his TBI and not contemplated by his currently assigned ratings for chronic fatigue syndrome and PTSD, such facet does not result in greater impairment than that associated with a score of 1.  In this regard, at the January 2009 VA examination, the examiner noted that the Veteran had reported some memory and attention, concentration, and executive functioning difficulties, but concluded that his effort on testing suggested lack of effort and "therefore, the score would be 1 for memory, attention, concentration, and executive functioning."  Additionally, at the November 2012 VA examination, there was no impairment of memory function, etc.  Therefore, at most, the Veteran would be entitled to a score of 1 in the facet of memory, attention, concentration, and executive functions, which, if such were the highest score in any facet, would equate to a 10 percent rating.  

With regard to the facets of judgment, social interaction, orientation, motor activity, visual spatial orientation, neurobehavioral effects, communication, and consciousness, the Board finds that, as the evidence fails to demonstrate any impairment in such areas, a score of "0" is warranted for each facet.  

Further, with regard to the facet of subjective symptoms, the Board notes that the Veteran has had at least 3 subjective symptoms (headaches, blurred vision, photosensitivity, and phonosensitivity) that moderately interfere with work, instrumental activities of daily living, and close relationships, and according the Veteran all reasonable doubt, the Board finds that these symptoms more nearly approximate the highest level of impairment of "2" in the "subjective symptoms" facet of the TBI schedular rating criteria.  See 38 C.F.R. §, Chapter 4, Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified.  See also 38 C.F.R. § 4.7.  This alone meets the criteria for a rating of 40 percent under the current criteria at Diagnostic Code 8045.  

In this regard, the Board is cognizant that the VA examiners throughout the appeal period, while recognizing the same subjective symptoms, determined that such only mildly interfere with work, instrumental activities of daily living, or work, family, or other close relationships.  However, the Board finds that, by resolving all doubt in the Veteran's favor, such symptoms moderately interfere with such activities and relationships.  Such a finding is consistent with the Veteran's lay statements regarding the impact such symptoms, to specifically include his headaches, have on his daily activities and work, and relationships.  

The Board notes that the Veteran also complains of numbness in all four extremities since service, but VA examiners (including neurologists) advise that this symptom is not due to TBI.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the Board must consider only independent medical evidence to support its findings rather than provide its own medical judgment).  The Veteran also mentioned a brief period of his eyes rolling back in his head, which he called seizures, but the diagnosis of seizures is refuted by the medical evidence of record, including MRI testing and repeated neurological evaluation.  Id.  The Veteran has also recently begun to complain of a diminished sense of smell, but a VA examiner (a neurologist) avers that the Veteran's loss of sense of smell is not due to his TBI; and there is no competent evidence to the contrary.  Id.   
 
The Board further observes that, of the Veteran's subjective symptomatology associated with his TBI residuals, his headaches are the most severe.  In fact, the February 2014 rating decision awarded an increased rating of 30 percent under Diagnostic Code 8100 pertinent to migraine headaches.  As the Veteran's headaches specifically support his now-assigned 40 percent rating under Diagnostic Code 8045, to assign a separate rating under Diagnostic Code 8100 would be tantamount to pyramiding.  However, the Board has instead considered whether he would be entitled to a higher rating under Diagnostic Code 8100 at any point pertinent to the appeal.  

In this regard, prior to October 23, 2008, an initial 10 percent rating has been assigned for his TBI residuals.  In order to assign a higher rating under Diagnostic Code 8100, which would be 30 percent, the evidence must show migraine headaches with characteristic prostrating attacks occurring on an average once a month.  However, the evidence does not show such symptomatology.  In this regard, at his November 2008 TBI consultation, the Veteran complained of daily headaches that resolved with Tylenol.  Similarly, at his March 2009 VA examination, he reported daily headaches, which sometimes ached and/or throbbed, and were accompanied by nausea, dizziness, blurred vision, and both photo- and phonophobia; however, such were not incapacitating.  Furthermore, the evidence shows that the Veteran was working full-time and did not miss any work due to such headaches.  Consequently, the Board finds that a higher rating of 30 percent was not warranted under Diagnostic Code 8100 prior to October 23, 2008.  

As of October 23, 2008, the Veteran has been assigned a 40 percent rating under Diagnostic Code 8045.  In order to assign a higher rating under Diagnostic Code 8100, which would be 50 percent, the evidence must show migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  However, such is not demonstrated by the record.  In this regard, as indicated in the preceding paragraph, the Veteran's headaches were not considered incapacitating as reported at the March 2009 VA examination.  Additionally, in November 2012, the Veteran complained of regularly occurring throbbing occipital frontal headaches with intensified photosensitivity at the rate of 4 out of 5 days, lasting for hours until he took Tylenol; however, the examiner found that such were not prostrating and did not impact his ability to work.  

In March 2013, the Veteran complained of throbbing frontal headaches with photophobia, aura, and prostration, which he said had increased in frequency and were now daily.  He stated that he needed glasses and tinted lenses, and that his headaches precluded many activities because he had to lie down in a darkened room during the episodes.  He reported that his treatment regime include Tramadol and Verapamil, and Zolpidem for sleep; and stated that he rarely drove due to his headaches and medication.  The examiner found that the Veteran had very frequent characteristic prostrating attacks more than once a month, and had very frequent prostrating and prolonged attacks of migraine headache pain.  According to the examiner, the Veteran's need to retreat to a dark room and sleep during his daily headaches would render gainful employment unlikely.  However, the Veteran was employed full-time at the time of the examination and there is no indication that his headaches interfered with such employment to the point where severe economic inadaptability resulted.  Rather, an April 2013 VA treatment record reflects that the Veteran started work as a bookkeeper and was allowed to retreat to a dark room to limit his exposure to a computer. 

Furthermore, in July 2015, the Veteran reported prostrating headaches every 1-2 weeks, during which he would call off sick and retreat to a dark room; however, he indicated that he was currently working full-time in a warehouse.  The examiner ultimately concluded that the Veteran does not have prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability, but "would need a flexible schedule to accommodate his prostrating headaches, reported to be occurring once every week to two weeks, lasting for a 'couple hours.'"  Therefore, based on the foregoing, the Board finds that the Veteran's headaches do not result in symptomatology consistent with a 50 percent rating under Diagnostic Code 8100 for the period beginning October 23, 2008.

The Board has considered whether additional staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected TBI residuals; however, the Board finds that his symptomatology has been stable throughout each period on appeal.  Therefore, assigning additional staged ratings for such disability is not warranted.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected TBI residuals with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, his subjective symptomatology is fully contemplated under the pre- and post-October 23, 2008, Diagnostic Code 8045, as is any resulting neurological disability  or cognitive impairment, to include in the area of memory attention, concentration, and executive functions, respectively.  Furthermore, as of October 23, 2008, such Diagnostic Code addresses additional potential TBI residuals resulting in impairment in judgment, social interaction, orientation, motor activity, visual spatial orientation, neurobehavioral effects, communication, and consciousness.  Therefore, the Board finds that all of the Veteran's TBI residuals are fully contemplated by  Diagnostic Code 8045.  

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.   However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id., citing Thun v. Peake, 22 Vet. App. 111, 115 (2008); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008).  In the instant case, while such issue has not been raised by the Veteran or the record, the Board finds that, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with his service-connected TBI residuals.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Lastly, the Board observes that in Rice v. Shinseki, 22Vet. App. 447 (2009), it was held that a claim for total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is raised by the record.  However, the record does not show that the Veteran is unemployable due to his TBI residuals.  In this regard, while he has had short periods where he was not working, he has not alleged that such was the result of his TBI residuals.  Moreover, the record shows that, for majority of the appeal period, the Veteran has been working in a full-time capacity.  See, e.g., January 2009, November 2012, and July 2015 VA examination reports.  Thus, the Board finds that a claim for a TDIU is not raised by the record or the Veteran.  Therefore, further consideration of such is not necessary.

In conclusion, the Board finds that an initial rating in excess of 10 percent is not warranted prior to October 23, 2008; however, as of such date, a higher initial rating of 40 percent, but no higher, is warranted for the Veteran's TBI residuals.  In adjudicating the Veteran's claim herein, the Board has also considered the applicability of the benefit of the doubt doctrine.  However, to the extent that the Board denied any aspect of the Veteran's claim, the preponderance of the evidence was against the award of a higher or separate rating.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.
  

ORDER

Prior to October 23, 2008, an initial rating in excess of 10 percent for TBI with post-traumatic headaches and photosensitivity is denied.

As of October 23, 2008, an initial rating of 40 percent, but no higher, for TBI with post-traumatic headaches and photosensitivity is granted, subject to the laws and regulations governing the payment of monetary awards.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


